--------------------------------------------------------------------------------

DRAGON ENERGY CORPORATION
650 POYDRAS STREET, SUITE 2828
NEW ORLEANS, LOUISIANA 70130-6155


FAX
 
TELEPHONE
(504) 586-0017
 
(504) 586-1717



September 30, 2005
 
 
Argyle Energy, Inc.
10777 Westheimer, Suite 170
Houston, Texas 77042


Attention:     Mr. Harry J. Peters



 
Re:
Side Letter to First Amendment of Farmout Agreement

   
Barnett Crossroads Prospect (Prospect No. 20)

   
Escambia County

                                                        A L A B A M
A                                                                                                                   


Gentlemen:


The First Amendment of Farmout Agreement dated September 30, 2005 ("Amendment")
between DRAGON ENERGY CORPORATION ("Dragon") and ARGYLE ENERGY, INC. ("Argyle"),
executed concurrently with this Side Letter to First Amendment of Farmout
Agreement ("Side Letter") provides for an extension of the Test Well
commencement date. The Amendment is subject to and contingent upon the following
additional terms and consideration:


1.
Notwithstanding anything in the Farmout Agreement or the Amendment to the
contrary, Dragon is hereby appointed operator of the Test Well and Operator
under the Operating Agreement unless and until Dragon, at its sole discretion,
elects to resign. Dragon will make a good faith effort to perform the
pre-drilling functions of Operator as follows:




 
a.
Renew the Bobbie G. Bonner, et ux lease, the Amyrillis E. Davis lease and the
Cecil E. Ellis, et ux lease, all dated January 26, 2004, and recited on Exhibit
"A" to the Farmout Agreement, for a one year primary term (which leases have
already been renewed), and pay all applicable delay rentals for all of the
remaining leases listed on the Exhibit "A" to the Farmout Agreement up to March
31, 2006.


--------------------------------------------------------------------------------


Argyle Energy, Inc.
Attention: Mr. Harry Peters
September 30, 2005
Page 2
 

 
b.
Form, or cause to be formed, a 160 acre drilling unit covering the SW/4 of the
SW/4 of Section 17, the SE/4 of the SE/4 of Section 18, the NE/4 of the NE/4 of
Section 19, and the NW/4 of the NW/4 of Section 20, Township 3 North, Range 8
East, Escambia County, Alabama, or, alternatively, a suitable 240 acre drilling
unit covering the prospective reservoir.




 
c.
Obtain supplemental abstracts; mineral title opinions, supplemental title
opinions, and perform necessary title curative work covering the 240 acres
subject to the Leases.




 
d.
Obtain appropriate surface leases and surface damage releases for the Test Well.




 
e.
Obtain all required governmental and environmental permits for drilling the Test
Well.




 
f.
Prepare an AFE for drilling of the Test Well




 
g.
Make arrangements to secure a drilling rig and negotiate a drilling rig
contract. Argyle shall advance any necessary deposit and be responsible for any
penalties which may be incurred as a result of cancellation of the rig contract.

 
2.
In consideration for the Amendment and the services of Dragon described herein,
Argyle has advanced the sum of Thirty Thousand and 00/100 Dollars ($30,000.00)
in cash to Dragon as a deposit for the cost of lease renewals and delay rentals
described above, and agrees to pay Dragon the sum of $10,000 per month plus
third party costs for management services. In addition, Argyle agrees to advance
to Dragon 100% of all other estimated pre-spud costs, by wire transfer, within
fifteen (15) days of Argyle's receipt of a written AFE and invoice. Dragon will
account to Argyle for expenditure of these advances.



3.
In the event that Dragon elects to operate the drilling of the Test Well, Argyle
shall wire transfer dry hole costs as required for drilling the Test Well on or
before March 31, 2006.



4.
This Side Letter may be extended by mutual consent of the parties, provided that
Argyle has fully funded, as required, the drilling of the Test Well prior to
March 31, 2006.


--------------------------------------------------------------------------------


Argyle Energy, Inc.
Attention: Mr. Harry Peters
September 30, 2005
Page 3
 
Please indicate your acceptance of this Side Letter by dating, signing and
thereafter returning to the undersigned the enclosed duplicate copy. The
remaining counterpart should be retained far your files. If this SIDE LETTER TO
FIRST AMENDMENT OF FARMOUT AGREEMENT is circulated and executed by facsimile
transmission, the signatures of the Dragon and Argyle shall be considered as
original and self-proving for all purposes under the law. This Side Letter may
be executed in multiple counterparts, each of which shall be deemed to be an
original, binding, and enforceable document, all of which shall constitute one
and the same instrument.
 

   
Very truly yours,
         
DRAGON ENERGY CORPORATION
             
By: 
/s/ McLain J. Forman
   
McLAIN J. FORMAN
   
PRESIDENT



MJF:rs
 
Attachment
     
AGREED TO AND ACCEPTED
 
THIS 30TH DAY OF SEPTEMBER 2005.
 




 
ARGYLE ENERGY, INC.
             
BY: 
/s/ Harry J. Peters
   
HARRY J. PETERS
   
SENIOR VICE-PRESIDENT
 

 

--------------------------------------------------------------------------------



